MEMORANDUM **
Yvonne Heiserman appeals the Bankruptcy Appellate Panel’s decision affirming *930the bankruptcy court’s orders approving settlement of a state court action by the trustee and denying Heiserman’s motion to dismiss her bankruptcy case. We have jurisdiction under 28 U.S.C. § 158(d). Mootness is a jurisdictional question that we must raise sua sponte. Baker & Drake, Inc. v. Public Serv. Comm’n (In re Baker & Drake, Inc.), 35 F.3d 1348, 1351 (9th Cir.1994). We dismiss the appeal.
Heiserman failed to seek a stay of the bankruptcy court’s order authorizing settlement of a state court case by the trustee. The trustee then settled her case, received a settlement payment, and the state court dismissed the action with prejudice. Similarly, Heiserman failed to seek a stay pending appeal of the bankruptcy court’s order denying her motion to dismiss her bankruptcy case and her properties have since been sold to third parties. Consequently, this appeal is moot. See Trone v. Roberts Farms, Inc. (In re Roberts Farms, Inc.), 652 F.2d 793, 798 (9th Cir.1981) (dismissing appeal as moot when appellant neglected to obtain a stay pending appeal and the rights of third parties have intervened).
Ameriquest’s request for damages and costs pursuant to Fed. R.App. P. 38 is denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *930courts of this circuit except as provided by Ninth Circuit Rule 36-3.